Per Curiam.
The rule is well established that, where one of two or more Joint debtors die, his personal representatives should not be joined in'an action with the survivors except upon the allegation of the insolvency of the survivors. We see no reason why this rule does not apply to the ease of the death •of a joint debtor pending the action. Section 758 of the Code has in no manner altered the rule stated, which has been established by a long line of decisions. The order should he reversed, with $10 costs and disbursements.